                Case 2:20-cv-01079-BJR Document 54 Filed 03/04/21 Page 1 of 4



                                                        The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   WORTHY HOTELS, INC., et al.,              Consolidated Case No. 2:20-cv-1079-BJR
10                       Plaintiffs,           STIPULATION FOR EXTENSION
11         v.
12   FIREMAN’S FUND INSURANCE
     COMPANY, a California corporation,
13
                         Defendant.
14
     ES RESTAURANT GROUP, INC., a
15   Delaware corporation,
16                       Plaintiff,
17         v.
18   FIREMAN’S FUND INSURANCE
     COMPANY, a California corporation,
19
                         Defendant.
20
     NACCARATO RESTAURANT GROUP.
21   INC., a Washington corporation
22                       Plaintiff,
23         v.
24   FIREMAN’S FUND INSURANCE
     COMPANY, a California corporation,
25
                         Defendant.
26



     STIPULATION AND ORDER Case No.                           DLA Piper LLP (US)
     2:20-cv-1079-BJR                                      701 Fifth Avenue, Suite 6900
                                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
                Case 2:20-cv-01079-BJR Document 54 Filed 03/04/21 Page 2 of 4



     VITA COFFEE, LLC, a Washington limited
 1   liability company d/b/a CAFFE VITA
     COFFEE ROASTING CO.,
 2
                         Plaintiff,
 3
           v.
 4
     FIREMAN’S FUND INSURANCE
 5   COMPANY, a California corporation.
 6                       Defendant.
 7
     WEIMAC LLC, a Washington limited
 8   liability company; et al.,

 9                       Plaintiffs,

10         v.

11   FIREMAN’S FUND INSURANCE
     COMPANY,
12
                         Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER Case No.                           DLA Piper LLP (US)
     2:20-cv-1079-BJR                                      701 Fifth Avenue, Suite 6900
                                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
                  Case 2:20-cv-01079-BJR Document 54 Filed 03/04/21 Page 3 of 4




                                    STIPULATION AND PROPOSED ORDER
 1

 2             The Weimac Parties 1 and Fireman’s Fund Insurance Company hereby stipulate to and

 3   request a 14-day extension on the current deadline for any response to Fireman’s Motion to

 4   Dismiss Weimac LLC’s Complaint Under Rule 12(b)(6) (ECF No. 51), as well as a corresponding
 5
     14-day extension on any reply in support of the Motion to Dismiss. Accordingly, the deadline for
 6
     any response would be March 30, 2021 and any reply is April 12, 2021.
 7

 8             Dated this 2nd day of March, 2021.
 9       DELUE LAW PLLC                                 DLA PIPER LLP (US)
10       s/ Daniel DeLue                                s/ Anthony Todaro
11       Daniel DeLue, WSBA No. 29357                   Anthony Todaro, WSBA No. 30391
         600 Stewart Street, Suite 1115                 s/ Joseph Davison
12       Seattle, Washington 98101                      Joseph Davison, WSBA No. 51264
         Tel: 206.508.3804                              701 Fifth Avenue, Suite 6900
13       Fax: 206.508.3817                              Seattle, Washington 98104-7029
         E-mail: ddd@d3law.com                          Tel: 206.839.4800
14                                                      Fax: 206.839.4801
         AND                                            E-mail: anthony.todaro@us.dlapiper.com
15                                                      E-mail: joseph.davison@us.dlapiper.com
         LOVE LAW FIRM, P.C.
16                                                      Attorneys for Firemen’s Fund Insurance
         s/ Gregory P. Love                             Company
17       Gregory P. Love, Pro Hac Vice pending
         107 East Main Street
18       Henderson, Texas 75652
         Tel: 903.212.4444
19       Fax: 903.392.2267
         E-mail: greg@lovetrialfirm.com
20
         Attorneys for Plaintiffs
21

22

23

24

25
     1
      Weimac LLC; Big Food, Inc.; China West Ltd.; Chinese Takeout, LLC; JWD4 Design, LLC; RHLV, LLC; PQ2,
26
     LLC; Poquitos, LLC; RHTA, LLC; Scotch Bar, LLC; Seaplane, LLC; VT2, LLC; VT3, LLC; WWD3, LLC; DGBT,
     LLC; Alpen Rose Inn, LLC;JLW, LLC (collectively “Weimac Parties”).


     STIPULATION AND ORDER - 1 Case No.                                  DLA Piper LLP (US)
     2:20-cv-1079-BJR                                                 701 Fifth Avenue, Suite 6900
                                                             Seattle, WA 98104-7029 | Tel: 206.839.4800
               Case 2:20-cv-01079-BJR Document 54 Filed 03/04/21 Page 4 of 4




                                                 ORDER
 1

 2          Having considered the March 2, 2021 stipulation submitted to this Court by the Weimac

 3   Plaintiffs and Fireman’s Fund Insurance Company, and being fully advised, the Court hereby

 4   GRANTS the parties’ requested extension. The deadline for any response to Fireman’s Motion to
 5
     Dismiss Weimac LLC’s Complaint Under Rule 12(b)(6) (ECF No. 51) is March 30, 2021 and the
 6
     deadline for any reply is April 12, 2021.
 7
            Dated this 4th day of March, 2021.
 8

 9
                                                    Hon. Judge Barbara J. Rothstein
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER - 1 Case No.                              DLA Piper LLP (US)
     2:20-cv-1079-BJR                                             701 Fifth Avenue, Suite 6900
                                                         Seattle, WA 98104-7029 | Tel: 206.839.4800
